Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ken Muncy on 2/11/21.

The application has been amended as follows:
Claim 11:
A display apparatus, comprising a display panel, a front bezel, a back plate, and a connection structure, wherein the front bezel is fixedly connected to the back plate through the connection structure, and the connection structure comprises: a connection column, comprising two end portions, wherein a guide groove is formed between the two end portions of the connection column; a base, fixedly connected to one of the two end portions of the connection column; an elastic arm, fixedly connected to the other of the two end portions of the connection column; an elastic member, fixedly connected to a side face of the base facing the elastic arm; and a snap ring, sleeved over the elastic arm, wherein an engagement member is arranged on the snap ring, the engagement member is accommodated in the guide groove, and the engagement member moves in the guide groove under [[the]] an action of an external force, to drive the snap ring to reciprocate along a direction of the guide groove, wherein an acting force acting on the elastic arm is generated by moving the snap ring, to enable the elastic arm to elastically deform and change an open/close angle between the elastic arm and the connection column; and a clamping groove is formed on an end of the guide groove proximal to the base, and when the engagement member moves to the clamping groove, the engagement member is engaged to the clamping groove; and wherein through-holes having a same size are formed on the front bezel and the back plate, and the connection structure is arranged in the through-holes in a penetrating manner; wherein when the engagement member moves to the clamping groove, the engagement member is engaged to the clamping groove, and diameters of the through-holes are larger than a maximum outer diameter of the snap ring; and wherein when the engagement member is not located at the clamping groove, and a maximum outer diameter of a circle formed by the elastic arm with the connection column as a circle center is larger than diameters of the through-holes.
Claims 1-10: (canceled)


Allowable Subject Matter
Claims 11, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a clamping groove is formed on an end of the guide groove proximal to the base, and when the engagement member moves to the clamping groove, the engagement member is engaged to the clamping groove; and wherein through-holes having a same size are formed on the front bezel and the back plate, and the connection structure is arranged in the through-holes in a penetrating manner; wherein when the engagement member moves to the clamping groove, the engagement member is engaged to the clamping groove, and diameters of the through-holes are larger than a maximum outer diameter of the snap ring; and wherein when the engagement member is not located at the clamping groove, and a maximum outer diameter of a circle formed by the elastic arm with the connection column as a circle center is larger than diameters of the through-holes, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Sugimoto (US 20160259202) in view of Scroggie (US: 20070166127) and Kanie (WO2011053915A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841